DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

(A) Claim limitation “an electrolyte solution flow generating means” invokes 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function other than a means for generating electroosmotic flow (see claim 3 and specification paragraph [0013]).  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

(B) Claim limitation “an application means that applies voltage between the first electrode and the second electrode” invokes 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




(C) Claim limitation “a monitoring means that monitors ion current flowing in the nanopore” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


(D) the claim 1 preamble mentions “LAL reagent”.  There is no explanation in the disclosure of what “LAL” represents.  The Examiner would like to confirm that Applicant intends for LAL to stand for Limulus Amebocyte Lysate.   

	(E) in claim 1, lines 3-4,” it is not clear what is meant by “an injection liquid”.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schembri et al. US 2007/0202008 A1 (hereafter “Schembri”) in view of Yu et al., “Determination of critical micelle concentrations and aggregation numbers by fluorescence correlation spectroscopy: Aggregation of a lipopolysaccharide, Analytica Chimica Acta 556 (2006) 216-225 (hereafter “Yu”) and Friedrich Birger Anspach, “Endotoxidn removal by affinity sorbents,” J. Biochem. Biophys. Methods 49 (2001) 6665-681 (hereafter “Anspach”).

Addressing claim 1, Schembri discloses a detection device (see Figure 2) that does not use LAL reagent (as best understood by the Examiner “LAL reagent” stands for Limulus Amebocyte Lysate reagent.  There is no occurrence or suggestion of LAL reagent in Schembri.), comprising: 
a region containing an electrolyte solution that is an injection liquid (as a first matter the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the nanopore flow cell 12, which contains electrolyte, as the claimed region.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation 

    PNG
    media_image1.png
    276
    417
    media_image1.png
    Greyscale

); 
a partitioning member (22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 
a first electrode that is disposed in a first compartment (

    PNG
    media_image2.png
    355
    667
    media_image2.png
    Greyscale

); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (

    PNG
    media_image3.png
    346
    675
    media_image3.png
    Greyscale

That the second electrode is electrically connected to the first electrode is implied by the following

    PNG
    media_image4.png
    160
    390
    media_image4.png
    Greyscale

); 
an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image5.png
    192
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    381
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    217
    391
    media_image7.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image8.png
    217
    404
    media_image8.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (

    PNG
    media_image9.png
    148
    393
    media_image9.png
    Greyscale



Schembri, though, does not specifically mention that the detection device is an endotoxin detection device; however, as evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image10.png
    188
    623
    media_image10.png
    Greyscale

See Yu page 216.).   Further, as evidenced by Yu and Anspach, lipopolysaccharides may inherently form micelles on their own.  See in Yu the last paragraph on page 216 and Figure 1 (noting especially the Figure 1(A) caption).  See also Anspach 2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schembri in view of Kawai et al. US 2014/0183040 A1 (hereafter “Kawai”).

Addressing claim 3, Schembri discloses a detection device (see Figure 2) that does not use LAL reagent (as best understood by the Examiner “LAL reagent” stands for Limulus Amebocyte Lysate reagent.  There is no occurrence or suggestion of LAL reagent in Schembri.), comprising: 
a region containing an electrolyte solution that is an injection liquid (as a first matter the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the nanopore flow cell 12, which contains electrolyte, as the claimed region.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation the Examiner will note that Schembri also implicitly discloses that the electrolyte solution may be “injected” into the flow cell as 

    PNG
    media_image1.png
    276
    417
    media_image1.png
    Greyscale

); 
a partitioning member (22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 
a first electrode that is disposed in a first compartment (

    PNG
    media_image2.png
    355
    667
    media_image2.png
    Greyscale

); 


    PNG
    media_image3.png
    346
    675
    media_image3.png
    Greyscale

That the second electrode is electrically connected to the first electrode is implied by the following

    PNG
    media_image4.png
    160
    390
    media_image4.png
    Greyscale

); 
an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image5.png
    192
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    381
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    217
    391
    media_image7.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image8.png
    217
    404
    media_image8.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (

    PNG
    media_image9.png
    148
    393
    media_image9.png
    Greyscale


).
Schembri, though, does not specifically mention that the detection device is an endotoxin detection device; however, as evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image10.png
    188
    623
    media_image10.png
    Greyscale

2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.
Schembri, though, does not disclose having the electrolyte solution flow generating means be a means of generating electroosmotic flow.  
Kawai discloses an electrolyte solution flow generating means for a nanopore analysis device, which measures ion current, that is a means of generating electroosmotic flow.  See the Abstract, Figures 2, 8, and 10; and paragraphs [0012]-[0014].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the means of generating electroosmotic flow of Kawai into the endotoxin detection device of Schembri because Schembri clearly 
		
    PNG
    media_image11.png
    152
    414
    media_image11.png
    Greyscale


	 
and Kawai states, 

    PNG
    media_image12.png
    179
    386
    media_image12.png
    Greyscale
.
Moreover, Kawai discloses that a benefit of controlling the speed of a substance passing through a nanopore is that is detection can be optimized.  See paragraphs [0007] and [0008].  
Thus, at the least, the use of the means of generating electroosmotic flow of Kawai in the endotoxin detection device of Schembri is just substitution of one known means (electroosmotic flow) in the nanopore analysis art for controlling the speed at which the analyte (lipoprotein) translocates through the nanopore for another (such as (a) and (b) mentioned in Schembri paragraph [0075]) with predictable results. 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schembri in view of German et al. WO 2014/172574 A1 (hereafter “German”).

Addressing claim 4, Schembri discloses a detection device (see Figure 2) that does not use LAL reagent (as best understood by the Examiner “LAL reagent” stands for Limulus Amebocyte Lysate reagent.  There is no occurrence or suggestion of LAL reagent in Schembri.), comprising: 
a region containing an electrolyte solution that is an injection liquid (as a first matter the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the nanopore flow cell 12, which contains electrolyte, as the claimed region.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation the Examiner will note that Schembri also implicitly discloses that the electrolyte solution may be “injected” into the flow cell as 

    PNG
    media_image1.png
    276
    417
    media_image1.png
    Greyscale

); 
22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 
a first electrode that is disposed in a first compartment (

    PNG
    media_image2.png
    355
    667
    media_image2.png
    Greyscale

); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (

    PNG
    media_image3.png
    346
    675
    media_image3.png
    Greyscale

That the second electrode is electrically connected to the first electrode is implied by the following

    PNG
    media_image4.png
    160
    390
    media_image4.png
    Greyscale

); 
an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image5.png
    192
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    381
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    217
    391
    media_image7.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image8.png
    217
    404
    media_image8.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (

    PNG
    media_image9.png
    148
    393
    media_image9.png
    Greyscale


).
Schembri, though, does not specifically mention that the detection device is an endotoxin detection device; however, as evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image10.png
    188
    623
    media_image10.png
    Greyscale

2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.
Schembri, though, does not disclose having a fixed charge be present inside the nanopore.  
German discloses a nanopore analysis device comprising a fixed charge inside the nanopore.  See the Abstract, Figure 1, 

    PNG
    media_image13.png
    395
    1387
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    416
    1321
    media_image14.png
    Greyscale

(see German page 23, lines 1-7).
. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a fixed charge inside the nanopore of the endotoxin detection device of Schembri as taught by German because (1) this fixed charge will in part determine the electroosmotic force (EOF)  acting on the analyte translocating the nanopore, which is one of the three forces (EPF, EOF, and pressure) that can be used together to control the speed of the translocation (see German the Abstract, page 3, lines 30-33; and page 15, lines 25-30), and (2) Schembri clearly discloses that being able to control the speed at which a lipoprotein (and presumably an endotoxin) passes through the nanopore will help optimize its detection:
		
    PNG
    media_image11.png
    152
    414
    media_image11.png
    Greyscale


	 
and Kawai states, 

    PNG
    media_image12.png
    179
    386
    media_image12.png
    Greyscale
.
Thus, at the least, the providing a fixed charge inside the nanopore as taught by German is just substitution of one known means (electroosmotic flow) in the nanopore analysis art for controlling the speed at which the analyte (lipoprotein) translocates through the nanopore for another (such as (a) and (b) mentioned in Schembri paragraph [0075]) with predictable results. 


 
  
Addressing claim 5, Schembri discloses a detection device (see Figure 2) that does not use LAL reagent (as best understood by the Examiner “LAL reagent” stands for Limulus Amebocyte Lysate reagent.  There is no occurrence or suggestion of LAL reagent in Schembri.), comprising: 
a region containing an electrolyte solution that is an injection liquid (as a first matter the term “injection liquid” has no apparent limit on the composition of the liquid other than that it be an electrolyte solution. As such, the Examiner is construing the nanopore flow cell 12, which contains electrolyte, as the claimed region.  See Figure 3A and paragraphs [0021] and [0026].  Although not needed to meet this claim limitation 

    PNG
    media_image1.png
    276
    417
    media_image1.png
    Greyscale

); 
a partitioning member (22) that partitions the region into two compartments such that the two compartments are in communication via a nanopore (Figure 3A and paragraph [0029]); 
a first electrode that is disposed in a first compartment (

    PNG
    media_image2.png
    355
    667
    media_image2.png
    Greyscale

); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (

    PNG
    media_image3.png
    346
    675
    media_image3.png
    Greyscale

That the second electrode is electrically connected to the first electrode is implied by the following

    PNG
    media_image4.png
    160
    390
    media_image4.png
    Greyscale

); 
an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore (such an electrolyte solution flow generating means is implied by the following

    PNG
    media_image5.png
    192
    419
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    141
    381
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    217
    391
    media_image7.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (this application means is implied by the following

    PNG
    media_image8.png
    217
    404
    media_image8.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (

    PNG
    media_image9.png
    148
    393
    media_image9.png
    Greyscale



Schembri, though, does not specifically mention that the detection device is an endotoxin detection device; however, as evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image10.png
    188
    623
    media_image10.png
    Greyscale

See Yu page 216.).   Further, as evidenced by Yu and Anspach, lipopolysaccharides may inherently form micelles on their own.  See in Yu the last paragraph on page 216 and Figure 1 (noting especially the Figure 1(A) caption).  See also Anspach 2.2 Chemical and supramolecular structure of endotoxins from the; last sentence on page 667, which bridges to page 668, to the end of this section on page 668.
Schembri discloses using the detection device to detect lipoproteins that are in the form of micelles.  See the title, Figure 1, paragraph [0001], and claim 1.  
Thus, there is a reasonable expectation that the detection device of Schembri could be used as an endotoxin detection device; that is, having the detection device of Schembri be an endotoxin detection device is an intended use of the device of Schembri that it is inherently capable of as it is structurally the same as the one claimed and further the device of Schembri is disclosed as being useful for analyzing micelles, which is a lipid structure that endotoxins may adopt on their own.

German discloses a nanopore analysis device comprising a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore; a first electrode that is disposed in a first compartment; a second electrode that is disposed in a second compartment and is electrically connected to the first electrode; an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore; an application means that applies voltage between the first electrode and the second electrode; and a monitoring means that monitors ion current flowing in the nanopore.  See the Abstract, Figures 1, 4A, and 4B; page 3, lines 30-32, page 9, lines 5-14, and page 2, lines 1-6.  
German further discloses having the partitioning member be a pipette.  See 
page 5, lines 11-15; and page 7, lines 16-22.  The Examiner will note here that although not needed to meet the claim having the partitioning member be a capillary, a funnel, or an injection needle is arguably also disclosed – a capillary because German states,

    PNG
    media_image15.png
    290
    1314
    media_image15.png
    Greyscale

(see page 16, lines 1-5) and

    PNG
    media_image16.png
    479
    1351
    media_image16.png
    Greyscale

(see German page 4, lines 26-33); a funnel because the pipette is in the form of cone (see Figure 1 and page 7, lines 13-16); and an injection needle because no shape limitation is implied, only a dimensional restriction of a very narrow diameter at least one end, and German discloses an opening of about 1 µm  (see page 8, lines 22-24)
. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the partitioning member in the endotoxin detection device of Schembri be a capillary, a pipette, a funnel, or an injection needle
as taught by German because (1) this form for the partitioning member will in part determine the electroosmotic force (EOF)  acting on the analyte translocating the nanopore, which is one of the three forces (EPF, EOF, and pressure) that can be used together to control the speed of the translocation (see German the Abstract, page 15, line 25 - page 16, line 5), and (2) Schembri clearly discloses that being able to control the speed at which a lipoprotein (and presumably an endotoxin) passes through the nanopore will help optimize its detection:

    PNG
    media_image11.png
    152
    414
    media_image11.png
    Greyscale


	 
and Kawai states, 

    PNG
    media_image12.png
    179
    386
    media_image12.png
    Greyscale
.
Thus, at the least, the providing a fixed charge inside the nanopore as taught by German is just substitution of one known means (electroosmotic flow) in the nanopore analysis art for controlling the speed at which the analyte (lipoprotein) translocates through the nanopore for another (such as (a) and (b) mentioned in Schembri paragraph [0075]) with predictable results. 
 






Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Apetrei et al., “A Protein Nanopore-Based Approach for Bacteria Sensing,” Nanoscale Research Letters (2016) 11:501 (hereafter “Apetrei”) as evidenced by Rietschel et al., “Bacterial endotoxin: molecular relationships of structure to activity and function,” The FASEB Journal vol. 8, February 1994, pp. 217-224 (hereafter “Rietschel”) and Yu, and in view of Kawai and Schembri.

Addressing claim 1, Apetrei discloses a detection device (see the title and 
Figure 2) that does not use LAL reagent (there is no mention or suggestion of LAL reagent in Apetrie), comprising: 
a region containing an electrolyte solution that is an injection liquid (as a first matter, note that the Examiner is construing “injection liquid” as being a product-by-process limitation, namely that the liquid has been injected into the region.  The Examiner is not reading any composition limitation into the liquid other than that it is an electrolyte solution.  So how the liquid has been introduced into the region does not appear to limit the electrolyte solution unless Applicant can show some material effect on the solution by injection.  See MPEP 2113.  For the region and electrolyte solution therein note the following

    PNG
    media_image17.png
    505
    754
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    60
    381
    media_image18.png
    Greyscale

(see page 3 of 12)); 
a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore (for the partitioning member, two compartments, and nanopore note the following

    PNG
    media_image19.png
    520
    827
    media_image19.png
    Greyscale

); 
a first electrode that is disposed in a first compartment (for this first electrode note the following

    PNG
    media_image20.png
    529
    819
    media_image20.png
    Greyscale


); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (for this second electrode note the following

    PNG
    media_image21.png
    525
    805
    media_image21.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (for this application means note the following

    PNG
    media_image22.png
    524
    823
    media_image22.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (for this monitoring means note the following

    PNG
    media_image23.png
    527
    803
    media_image23.png
    Greyscale

).
Apetrei does not specifically mention that the detection device is an endotoxin detection device; however, it is clearly capable of being used as an endotoxin detection device as Apetrei discloses using the device to detect bacteria comprising LPS on its outer surface (

    PNG
    media_image24.png
    131
    399
    media_image24.png
    Greyscale

See Apetrei page 3 of 12.  As evidenced by Rietschel, (reference [45] in Apetrei, LPS stands for lipopolysaccharide.  See the Rietschel Abstract.  Indeed, the LPS plays a major role in detecting the bacteria (

    PNG
    media_image25.png
    274
    799
    media_image25.png
    Greyscale


) As evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image10.png
    188
    623
    media_image10.png
    Greyscale

See Yu page 216.).   ).
Apetrei, though, does not disclose “an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore…”
Piquet discloses a nanopore analysis device comprising an α-hemolysis nanopore (as also used in Apetrei).  Piquet further that the α-hemolysis nanopore inherently generates electroosmotic flow when a voltage is applied across it, and moreover that this electroosmotic flow may be controlled through setting several 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore as taught by Piquet in the endotoxin detection device of Apetrei because it was known in the nanopore detection device art that the ability to control the speed at which the analyte translocate the nanopore is useful for optimizing the detection of the analyte.  See, for example, Kawai paragraph [0007] and Schembri paragraphs [0074] and [0075]. 
	 

Addressing claim 2, for the additional limitation of this claim note the following in Apetrei 

    PNG
    media_image26.png
    115
    482
    media_image26.png
    Greyscale

See Apetrei page 3 of 12.



Addressing claim 3, for the additional limitation of this claim see again the Piquet Abstract and the last paragraph of the article, before Author Information, which is on page 4366.  

Addressing claim 4, for the additional limitation of this claim note the following in Piquet

    PNG
    media_image27.png
    117
    663
    media_image27.png
    Greyscale

See page 4362.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. US 4,495,067 (hereafter “Klein”) in view of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai, Schembri, and Su et al., “Methods of Endotoxin Detection,” Journal of Laboratory Automation 2015 vol. 20(4) 354-364 (hereafter “Su”) .

Addressing claim 7, Klein discloses a medical solution production system (

    PNG
    media_image28.png
    117
    557
    media_image28.png
    Greyscale

) comprising an endotoxin detection device ( 

    PNG
    media_image29.png
    98
    572
    media_image29.png
    Greyscale

See Klein col. 7:29-32.).


    PNG
    media_image30.png
    192
    535
    media_image30.png
    Greyscale


See Klein col. 7:29-36.
Apetrei discloses a detection device (see the title and 
Figure 2) that does not use LAL reagent (there is no mention or suggestion of LAL reagent in Apetrie), comprising: 
a region containing an electrolyte solution that is an injection liquid (as a first matter, note that the Examiner is construing “injection liquid” as being a product-by-process limitation, namely that the liquid has been injected into the region.  The Examiner is not reading any composition limitation into the liquid other than that it is an electrolyte solution.  So how the liquid has been introduced into the region does not appear to limit the electrolyte solution unless Applicant can show some material effect on the solution by injection.  See MPEP 2113.  For the region and electrolyte solution therein note the following

    PNG
    media_image17.png
    505
    754
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    60
    381
    media_image18.png
    Greyscale

(see page 3 of 12)); 
a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore (for the partitioning member, two compartments, and nanopore note the following

    PNG
    media_image19.png
    520
    827
    media_image19.png
    Greyscale

); 
a first electrode that is disposed in a first compartment (for this first electrode note the following

    PNG
    media_image20.png
    529
    819
    media_image20.png
    Greyscale


); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (for this second electrode note the following

    PNG
    media_image21.png
    525
    805
    media_image21.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (for this application means note the following

    PNG
    media_image22.png
    524
    823
    media_image22.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (for this monitoring means note the following

    PNG
    media_image23.png
    527
    803
    media_image23.png
    Greyscale

).
Apetrei does not specifically mention that the detection device is an endotoxin detection device; however, it is clearly capable of being used as an endotoxin detection device as Apetrei discloses using the device to detect bacteria comprising LPS on its outer surface (

    PNG
    media_image24.png
    131
    399
    media_image24.png
    Greyscale

See Apetrei page 3 of 12.  As evidenced by Rietschel, (reference [45] in Apetrei, LPS stands for lipopolysaccharide.  See the Rietschel Abstract.  Indeed, the LPS plays a major role in detecting the bacteria (

    PNG
    media_image25.png
    274
    799
    media_image25.png
    Greyscale


) As evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image10.png
    188
    623
    media_image10.png
    Greyscale

See Yu page 216.).   ).
Apetrei, though, does not disclose “an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore…”
Piquet discloses a nanopore analysis device comprising an α-hemolysis nanopore (as also used in Apetrei).  Piquet further that the α-hemolysis nanopore inherently generates electroosmotic flow when a voltage is applied across it, and moreover that this electroosmotic flow may be controlled through setting several 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore as taught by Piquet in the endotoxin detection device of Apetrei because it was known in the nanopore detection device art that the ability to control the speed at which the analyte translocate the nanopore is useful for optimizing the detection of the analyte.  See, for example, Kawai paragraph [0007] and Schembri paragraphs [0074] and [0075]. 
It would have been further obvious to one of ordinary skill in the art at the time of the effective filing date of the application to instead use the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri, which is the same as that set forth in claim 1, as the endotoxin detection device because it is readily apparent, as discussed above, that the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri is immediately ready to be used to detect endotoxins as the bacteria detected with the detection device of Apetrei comprise endotoxins on their outer surface and moreover the presence of the endotoxins play a significant role in the detection of the bacteria.  Thus, at the least to use the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri in the medical solution production system of Klein is effectively just substitution of one known endotoxin detection device for another with predictable Endotoxin Detection Methods – Rabbit Pyrogen Test, which is on page 355) or the use of an enzyme reagent as in the LAL test (see in Su Endotoxin Detection Methods – LAL Test, which is on page 355, bridging to page 356). 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Apetrei as evidenced by Rietschel and Yu, and in view of Kawai, Schembri, and Su.


Addressing claim 11, Apetrei discloses a detection device (see the title and 
Figure 2) that does not use LAL reagent (there is no mention or suggestion of LAL reagent in Apetrie), comprising: 
a region containing an electrolyte solution that is an injection liquid (as a first matter, note that the Examiner is construing “injection liquid” as being a product-by-process limitation, namely that the liquid has been injected into the region.  The Examiner is not reading any composition limitation into the liquid other than that it is an electrolyte solution.  So how the liquid has been introduced into the region does not appear to limit the electrolyte solution unless Applicant can show some material effect on the solution by injection.  See MPEP 2113.  For the region and electrolyte solution therein note the following

    PNG
    media_image17.png
    505
    754
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    60
    381
    media_image18.png
    Greyscale

(see page 3 of 12)); 
a partitioning member that partitions the region into two compartments such that the two compartments are in communication via a nanopore (for the partitioning member, two compartments, and nanopore note the following

    PNG
    media_image19.png
    520
    827
    media_image19.png
    Greyscale

); 
a first electrode that is disposed in a first compartment (for this first electrode note the following

    PNG
    media_image20.png
    529
    819
    media_image20.png
    Greyscale


); 
a second electrode that is disposed in a second compartment and is electrically connected to the first electrode (for this second electrode note the following

    PNG
    media_image21.png
    525
    805
    media_image21.png
    Greyscale

); 
an application means that applies voltage between the first electrode and the second electrode (for this application means note the following

    PNG
    media_image22.png
    524
    823
    media_image22.png
    Greyscale

); and 
a monitoring means that monitors ion current flowing in the nanopore (for this monitoring means note the following

    PNG
    media_image23.png
    527
    803
    media_image23.png
    Greyscale

).
Apetrei does not specifically mention that the detection device is an endotoxin detection device; however, it is clearly capable of being used as an endotoxin detection device as Apetrei discloses using the device to detect bacteria comprising LPS on its outer surface (

    PNG
    media_image24.png
    131
    399
    media_image24.png
    Greyscale

See Apetrei page 3 of 12.  As evidenced by Rietschel, (reference [45] in Apetrei, LPS stands for lipopolysaccharide.  See the Rietschel Abstract.  Indeed, the LPS plays a major role in detecting the bacteria (

    PNG
    media_image25.png
    274
    799
    media_image25.png
    Greyscale


) As evidenced by Yu, lipopolysaccharide is also known as endotoxin (

    PNG
    media_image10.png
    188
    623
    media_image10.png
    Greyscale

See Yu page 216.).   ).
Apetrei, though, does not disclose “an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore…”
Piquet discloses a nanopore analysis device comprising an α-hemolysis nanopore (as also used in Apetrei).  Piquet further that the α-hemolysis nanopore inherently generates electroosmotic flow when a voltage is applied across it, and moreover that this electroosmotic flow may be controlled through setting several 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an electrolyte solution flow generating means that causes electrolyte solution in the first compartment to move to the second compartment via the nanopore as taught by Piquet in the endotoxin detection device of Apetrei because it was known in the nanopore detection device art that the ability to control the speed at which the analyte translocate the nanopore is useful for optimizing the detection of the analyte.  See, for example, Kawai paragraph [0007] and Schembri paragraphs [0074] and [0075]. 
Apetrei as evidenced by Rietschel and Yu, and modified by Kawai and Schembri does not specifically disclose using the detection device to detect endotoxin (the lack of LAL reagent has already been noted above); however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so because it is readily apparent, as discussed above, that the detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri is immediately ready to be used to detect endotoxins as the bacteria detected with the detection device of Apetrei comprise endotoxins on their outer surface and moreover the presence of the endotoxins play a significant role in the detection of the bacteria.  with predictable results.  Moreover, the endotoxin detection device of Apetrei as evidenced by Rietschel and Yu, and in view of Kawai and Schembri avoids the use of live rabbits as in the rabbit test method (see in Su Endotoxin Detection Methods – Rabbit Pyrogen Test, which is on page 355) or the use of an enzyme reagent as in the LAL test (see in Su Endotoxin Detection Methods – LAL Test, which is on page 355, bridging to page 356), which are conventional methods for detecting endotoxin. 

Addressing claim 12, for the additional limitation of this claim see Apetrei Figure 2 (noting therein the current signal), and Figures 3(a) and 3(b).  Also, note in Apetrei the following
	
    PNG
    media_image31.png
    188
    389
    media_image31.png
    Greyscale

	
    PNG
    media_image32.png
    192
    389
    media_image32.png
    Greyscale

	See Apetrei last paragraph on page 1 of 12, bridging to page 2 of 12.


Addressing claim 13, for the additional limitation of this claim note the following in Apetrei 

    PNG
    media_image26.png
    115
    482
    media_image26.png
    Greyscale

See Apetrei page 3 of 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Apetrei as evidenced by Rietschel and Yu, and modified by Kawai, Schembri, and Su as applied to claims 11 and 12 above, and further in view of Stanford et al. US 2010/0122907 A1 (hereafter “Stanford”).

Addressing claim 14, as a first matter the claimed calibration and measuremtn method is arguably implicit or at least suggested in Apetrei as Apetrei discloses

    PNG
    media_image31.png
    188
    389
    media_image31.png
    Greyscale
	
    PNG
    media_image33.png
    192
    389
    media_image33.png
    Greyscale


Moreover, 

    PNG
    media_image34.png
    161
    475
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    744
    489
    media_image35.png
    Greyscale

See Apetrei page 5 of 12.

    PNG
    media_image36.png
    656
    998
    media_image36.png
    Greyscale

Also, although, applied for calibrating and determining polymer size, Stanford discloses similarly preparing a calibration curve of frequency changes as described in claim 14.  See Stanford paragraphs [0029] –[0031] and [0042].  
Thus, if the use of reference electrolyte solution and a calibration is not already suggested or even implied by Apetrei already, it would be obvious over Stanford as it would be just be adopting the calibration method already known in the nanopore analysis art to be used for measuring polymer length for instead measuring analyte (here endotoxin) concentration.  


Other Relevant Prior Art

The International Search Report for International application no. PCT/JP2020/009859 cites eight “Y” documents and one “P,X” document.  They will now be commented upon in turn.
JP 2018-72181 A, based on an English language machine translation of the Description section obtained by the U.S. Examiner from the EPO website, discloses makes no mention of endotoxins or lipopolysaccharides.  It also does not does not disclose an electrolyte solution flow generating means as required by claim 1 of U.S. application 17/275013.
US 2015/0138552 A1 is an English language equivalent to JP 2015-517671 A.  While this document does disclose an endotoxin detection device, it discloses none of a partitioning member, a first electrode, a second electrode, an electrolyte solution flow generating means, an application means, or a monitoring means as required by claim 1 of U.S. application 17/275013.  
While the article by Santos et al.  can perhaps be broadly said to disclose an endotoxin detection device (the article title is “Evaluation of Lipopolysaccharide Aggregation by Light Scattering Spectroscopy”), it discloses none of a partitioning member, a first electrode, a second electrode, an electrolyte solution flow generating means, an application means, or a monitoring means as required by claim 1 of U.S. application 17/275013.  

US 4,191,739 is an English language equivalent to JP 54-80411 A.  It makes no mention of endotoxins or lipopolysaccharides.  At best it would be redundant with Schembri, which was used above in prior art rejections under 35 U.S.C. 102(a)(2).
The article by ITO et al. makes no mention of endotoxins or lipopolysaccharides – the device was used to detect acid functionalized polystyrene nanospheres.  See Experimental Section – Chemicals and Materials, which is on page 2400.  Also, it does not does not disclose an electrolyte solution flow generating means as required by 
claim 1 of U.S. application 17/275013.  
US 2013/0092541 A1 makes no mention of endotoxins or lipopolysaccharides. Also, it does not does not disclose an electrolyte solution flow generating means as required by claim 1 of U.S. application 17/275013.  
	Last, the “P,X” document is not available as prior art for U.S. application 17/275013 as it was published after Applicant’s claimed priority date of March 12, 2019.  Also, the listed authors for the document is the same as the listed inventors for the instant application.

The Written Opinion for International application no. PCT/JP2020/009859 deems claims 1-10 for the application to have novelty, but lack an inventive step.  The Written Opinion relies upon the document cited in the Search Report for rejecting the claims.  These documents have already been commented upon above.  The U.S. Examiner will 78 in JP 2018-72181 A is taken to be like endotoxin; however, it is a vague antibody complex (see, for example, paragraphs [0024] and [0047]-[0050] in the translation) except for the examples (paragraphs [0072]-[0075]) where the complex comprises anti-methyl cytosine antibody bound gold nanoparticle and a specified methylated DNA strand .  The rejection of claim 1 further relies on documents 2 and 3 (JP 2015-517671 A and the Santos article, respectively) to make it obvious to use the device of JP 2018-72181 A to detect endotoxin; however, neither documents 2 and 3 appears to be analogous art to JP 2018-72181 A as the devices used in both rely on optical detection and so do not comprise electrodes or ion current measuring means. Moreover, neither document discloses have a partitioning member having a nanopore.           

The Notification of Reasons for Refusal issued by the Japan Patent Office in the corresponding Patent Application No. 2020-533044 does not reject any claim over prior art; the rejections are equivalent to indefiniteness rejections under 35 U.S.C. 112(b) un U.S. patent practice.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	December 28, 2021